


117 HRES 317 IH: Condemning the ongoing genocide and crimes against humanity being committed against Uyghurs and members of other religious and ethnic minority groups by the People’s Republic of China.
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 317
IN THE HOUSE OF REPRESENTATIVES

April 14, 2021
Mr. McCaul (for himself and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Condemning the ongoing genocide and crimes against humanity being committed against Uyghurs and members of other religious and ethnic minority groups by the People’s Republic of China.


Whereas, on December 9, 1948, the United Nations General Assembly unanimously adopted the Convention on the Prevention and Punishment of the Crime of Genocide (the Genocide Convention) signifying a commitment in response to the Holocaust and other crimes against humanity committed in the first half of the twentieth century; Whereas the Genocide Convention entered into force on January 12, 1951, and declares that all state parties confirm that genocide, whether committed in time of peace or in time of war, is a crime under international law which they undertake to prevent and to punish;
Whereas the Genocide Convention defines genocide as any of the following acts committed with intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group; Whereas the United States ratified the Genocide Convention with the understanding that the commission of genocide requires the specific intent to destroy, in whole or in substantial part, a [protected] group as such;
Whereas the People’s Republic of China (PRC) is a state party to the Genocide Convention; Whereas, since 2017, the PRC Government, under the direction and control of the Chinese Communist Party (CCP), has detained and sought to indoctrinate more than one million Uyghurs and members of other ethnic and religious minority groups;
Whereas recent data indicate a significant drop in birth rates among Uyghurs due to enforced sterilization, enforced abortion, and more onerous birth quotas for Uyghurs compared to Han; Whereas there are credible reports of PRC Government campaigns to promote marriages between Uyghurs and Han and to reduce birth rates among Uyghurs and other Turkic Muslims;
Whereas many Uyghurs reportedly have been assigned to factory employment under conditions that indicate forced labor, and some former detainees have reported food deprivation, beatings, suppression of religious practices, family separation, and sexual abuse; Whereas this is indicative of a systematic effort to eradicate the ethnic and cultural identity and religious beliefs, and prevent the births of, Uyghurs, ethnic Kazakhs and Kyrgyz, and members of religious minority groups;
Whereas the birth rate in the Xinjiang region fell by 24 percent in 2019 compared to a 4.2 percent decline nationwide; Whereas, on January 19, 2021, the Department of State determined the PRC Government, under the direction and control of the CCP, has committed crimes against humanity and genocide against Uyghurs and other ethnic and religious minority groups in Xinjiang;
Whereas, on the same day, then-Secretary of State designate Antony Blinken stated during a hearing on his nomination before the Senate Foreign Relations Committee that those atrocity determinations would be his judgment as well; Whereas, on February 24, 2021, the spokesperson for the Department of State stated, Secretary Blinken has determined that what has taken place in Xinjiang was genocide and that it constitutes crimes against humanity;
Whereas Article VIII of the Genocide Convention provides, Any Contracting Party may call upon the competent organs of the United Nations to take such action under the Charter of the United Nations as they consider appropriate for the prevention and suppression of acts of genocide; Whereas the International Court of Justice has stated that it is the obligation of all state parties to the Genocide Convention to employ all means reasonably available to them, so as to prevent genocide so far as possible; and
Whereas the United States is a Permanent Member of the United Nations Security Council: Now, therefore, be it  That the House of Representatives—
(1)finds that the ongoing abuses against Uyghurs and members of other ethnic and religious minority groups constitute genocide as defined in the Genocide Convention and crimes against humanity as understood under customary international law; (2)attributes these atrocity crimes against Uyghurs and members of other ethnic and religious minority groups to the People’s Republic of China, under the direction and control of the Chinese Communist Party;
(3)condemns this genocide and these crimes against humanity in the strongest terms; and (4)calls upon the President to direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States to—
(A)refer the People’s Republic of China’s genocide and crimes against humanity against Uyghurs and members of other ethnic and religious minority groups to the competent organs of the United Nations for investigation; (B)seize the United Nations Security Council of the circumstances of this genocide and crimes against humanity and lead efforts to invoke multilateral sanctions in response to these ongoing atrocities; and
(C)take all possible actions to bring this genocide and these crimes against humanity to an end and hold the perpetrators of these atrocities accountable under international law.  